 



EXHIBIT 10.40
SECOND SUPPLEMENTAL INDENTURE
     THIS SECOND SUPPLEMENTAL INDENTURE (this “Second Supplemental Indenture”)
is dated as of March 14, 2008, and has been entered into by and between American
Color Graphics, Inc., a New York corporation (the “Company”), ACG Holdings,
Inc., a Delaware corporation (“Holdings” or the “Guarantor”), and The Bank of
New York Trust Company, N.A., a national banking association as Successor to the
Bank of New York, as trustee (the “Trustee”).
RECITALS
     WHEREAS, the Company, the Guarantor and the Trustee previously entered into
that certain Amended and Restated Indenture dated as of November 14, 2007 (the
“Amended and Restated Indenture”), providing for the issuance from time to time
of the Company’s 10% Senior Second Secured Notes Due 2010 (the “2010 Notes”) and
the Company’s Senior Second Secured Notes due March 15, 2008 (the “2008 Notes”
and, together with the 2010 Notes, the “Notes”);
     WHEREAS, the Company, the Guarantor and the Trustee previously entered into
that certain First Supplemental Indenture dated as of March 3, 2008 (the “First
Supplemental Indenture” and collectively with the Amended and Restated
Indenture, the “Indenture”) in accordance with Section 9.02 of the Indenture and
agreed to amend certain terms and provisions of the Indenture as fully set forth
therein;
     WHEREAS, Section 9.02 of the Indenture provides that the Company (when
authorized by a Board Resolution (as defined in the Indenture)), the Guarantor
and the Trustee may, with the consent of the Holders (as defined in the
Indenture) of not less than a majority in aggregate principal amount of the
outstanding Notes voting as a single class, amend or supplement the Indenture,
subject to certain limitations set forth in the Indenture;
     WHEREAS, the Company desires to amend certain terms and provisions of the
Indenture, as set forth in Article I of this Second Supplemental Indenture (the
“Proposed Amendments”);
     WHEREAS, the consent of not less than a majority in aggregate principal
amount of the outstanding 2010 Notes is sufficient to effect the Proposed
Amendments, the Company has received and delivered to the Trustee the requisite
consents to effect the Proposed Amendments under the Indenture; and
     WHEREAS, the Company has been authorized by Board Resolution to enter into
this Second Supplemental Indenture.
AGREEMENT
     NOW, THEREFORE, in consideration of the premises and the covenants and
agreements contained herein, and for other good and valuable consideration the
receipt of which is hereby acknowledged, and for the equal and proportionate
benefit of the Holders of the Notes, the Company, the Guarantor and the Trustee
hereby agree as follows:
ARTICLE I
AMENDMENTS TO INDENTURE
     Section 1.01 Amendment to Section 4.03. Section 4.03 of the Indenture
captioned “Limitation on Indebtedness” is hereby amended by deleting the
existing second paragraph in (c) in its entirety and replacing it with the
following text:

     
“(c)
  The Company will not Incur any Indebtedness if such Indebtedness is
subordinate in right of payment to any other Indebtedness, unless such
Indebtedness is also subordinate in right of payment to the Notes to the same
extent; provided, however, that the Bridge Facility and the 2008 Notes are
expressly permitted under this Indenture. The Company

 



--------------------------------------------------------------------------------



 



will not permit any Subsidiary Guarantor to Incur any Indebtedness, if such
Indebtedness is subordinate in right of payment to any other Indebtedness,
unless such Indebtedness is also subordinate in right of payment to the Note
Guarantee of such Subsidiary Guarantor to the same extent; provided, however,
that the Bridge Facility and the 2008 Notes are expressly permitted under this
Indenture.”
     Section 1.02 Amendment to Section 6.10. Section 6.10 of the Indenture
captioned “Priorities” is hereby amended by deleting the paragraph in its
entirety and replacing it with the following text:
     “If the Trustee collects any money pursuant to this Article Six, it shall
pay out the money in the following order:
     First: to the Trustee for all amounts due under Section 7.07;
     Second: to Holders of the 2008 Notes and the Amended 2008 Notes for amounts
then due and unpaid for principal of, premium, if any, and interest on the 2008
Notes and the Amended 2008 Notes in respect of which or for the benefit of which
such money has been collected, ratably, without preference or priority of any
kind, according to the amounts due and payable on such Notes for principal,
premium, if any, and interest, respectively; and
     Third: to Holders of the 2010 Notes for amounts then due and unpaid for
principal of, premium, if any, and interest on the 2010 Notes in respect of
which or for the benefit of which such money has been collected, ratably,
without preference or priority of any kind, according to the amounts due and
payable on such Notes for principal, premium, if any, and interest,
respectively; and
     Fourth: to the Company or as a court of competent jurisdiction may direct.
The Trustee, upon prior written notice to the Company, may fix a record date and
payment date for any payment to Holders pursuant to this Section 6.10.”
     Section 1.03 Amendment to Section 11.01. Section 11.01 of the Indenture
captioned “Collateral and Security Documents” is hereby amended by deleting the
existing paragraph (a) in its entirety and replacing it with the following text:

     
“(a)
  In order to secure the due and punctual payment of (i) the Notes, the Company
and Holdings have entered into the Security Agreement and the other Security
Documents to create the Junior Liens on the Collateral in accordance with the
terms thereof (ii) the Bridge Facility, the Company and the Guarantors have
entered into the Bridge Facility Security Agreement and the other Bridge Lender
Documents to create the Bridge Facility Liens on the Bridge Facility Collateral
in accordance with the terms thereof.

Pursuant to the provisions of the Security Agreement, the other Security
Documents and this Indenture, (i) the rights and remedies of the Trustee and the
Holders of the Notes in the Collateral shall be subordinate and subject to the
rights and remedies of the holders of the Senior Liens and (ii) subject to
clause (i) immediately above, the rights and remedies of the Trustee and the
Holders of the 2010 Notes in the Collateral shall be subordinate and subject to
the rights and remedies of the Holders of the 2008 Notes with respect to the
Junior Liens. Notwithstanding anything in the Security Agreement, the other
Security Documents and this Indenture to the contrary and pursuant to the
provisions of the Acknowledgement Agreement and this Indenture, the rights and
remedies of the Trustee and the Holders of the Notes in the Collateral, to the
extent constituting Bridge Facility Collateral, shall be subordinate and subject
to the rights and remedies of the holders of the Bridge Facility Liens in
accordance with the terms of the

 



--------------------------------------------------------------------------------



 



Acknowledgment Agreement and this Indenture. The terms “Senior Lender Claims”
and “Noteholder Claims” as used in this Indenture shall have the meanings given
to them in the Intercreditor Agreement. The terms “Bridge Lender Documents” and
“Bridge Lenders” as used in this Indenture shall have the meaning given to them
in the Bridge Facility Intercreditor Agreement.”
ARTICLE II
MISCELLANEOUS
     Section 2.01 Instruments To Be Read Together. This Second Supplemental
Indenture is executed as and shall constitute an indenture supplemental to and
in implementation of the Indenture, and said Indenture and this Second
Supplemental Indenture shall henceforth be read together.
     Section 2.02 Confirmation. The Indenture as amended and supplemented by
this Second Supplemental Indenture is in all respects confirmed and preserved.
     Section 2.03 Terms Defined. Capitalized terms used in this Second
Supplemental Indenture and not otherwise defined herein shall have the meanings
assigned to such terms in the Indenture.
     Section 2.04 Trust Indenture Act Controls. If any provision of this Second
Supplemental Indenture limits, qualifies or conflicts with another provision
that is required to be included in this Second Supplemental Indenture or the
Indenture by the Trust Indenture Act of 1939, as amended, as in force at the
date that this Second Supplemental Indenture is executed, the provisions
required by said Act shall control.
     Section 2.05 Headings. The headings of the Articles and Sections of this
Second Supplemental Indenture have been inserted for convenience of reference
only, and are not to be considered a part hereof and shall in no way modify or
restrict any of the terms and provisions hereof.
     Section 2.06 Governing Law. The internal law of the State of New York shall
govern this Second Supplemental Indenture without giving effect to applicable
principles of conflicts of law to the extent that the application of the laws of
another jurisdiction would be required thereby.
     Section 2.07 Counterparts. This Second Supplemental Indenture may be
executed in any number of counterparts, each of which so executed shall be
deemed to be an original, but all such counterparts shall together constitute
but one and the same instrument.
     Section 2.08 Severability. In case any provision in this Second
Supplemental Indenture shall be invalid, illegal or unenforceable, the validity,
legality and enforceability of the remaining provisions shall not in any way be
affected or impaired thereby.
     Section 2.09 Effectiveness; Termination. The provisions of this Second
Supplemental Indenture will become effective immediately upon its execution by
the Trustee in accordance with the provisions of Sections 9.02 and 9.05 of the
Indenture; provided, that the amendments to the Indenture set forth in
Sections 1.01, 1.02 and 1.03 of this Second Supplemental Indenture shall become
operative (without further act by any Person) only upon the issuance of the
Amended 2008 Notes by the Company.
     Section 2.10 Acceptance by Trustee. The Trustee accepts the amendments to
the Indenture effected by this Second Supplemental Indenture and agrees to
execute the trusts created by the Indenture as hereby amended, but only upon the
terms and conditions set forth in the Indenture.
     Section 2.11 Responsibility of Trustee. The recitals contained herein shall
be taken as the statements of the Company, and the Trustee assumes no
responsibility for their correctness. The Trustee makes no representations as to
the validity or sufficiency of this Second Supplemental Indenture.
[Signature page follows]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Second Supplemental
Indenture to be duly executed, all as of the date first written above.

            AMERICAN COLOR GRAPHICS, INC.
      By:           Name:   Patrick W. Kellick        Title:   Chief Financial
Officer     

            ACG HOLDINGS, INC.
      By:           Name:   Patrick W. Kellick        Title:   Chief Financial
Officer     

            THE BANK OF NEW YORK TRUST COMPANY , N.A., A NATIONAL ASSOCIATION AS
SUCCESSOR TO THE BANK OF NEW YORK
as Trustee
      By:           Name:           Title:        

[SIGNATURE PAGE TO SECOND SUPPLEMENTAL INDENTURE]

 